    USDC IN/ND case 2:00-cr-00071-TLS document 127 filed 05/21/21 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 UNITED STATES OF AMERICA


                      v.                                CAUSE NO.: 2:00-CR-71-TLS


 DARRELL TURNER


                                     OPINION AND ORDER

       This matter is before the Court on Amir Mohabbat’s Motion to Withdraw as Counsel for

Darrell Turner [ECF No. 119] and the Motion for the Court to Take Notice of Exhibit A Attached

Herein and for a Hearing on the Status of Counsel [ECF No. 109], both filed by Attorney Amir

Mohabbat, as well as a Motion Alerting Court of Obstruction to Access of Court and Notice of

Court’s Earlier Error [ECF No. 118] and a Motion for Replacement (Standby) Counsel or in the

Alternative Permission to Proceed Pro-Se Pursuant to the 6th Amendment [ECF No. 108], filed by

Defendant Darrell Turner. The motions generally discuss the breakdown in the attorney client-

relationship between Defendant Turner and Attorney Mohabbat. In his Motion to Withdraw,

Attorney Mohabbat confirms that he complied with Local Rule 83.8.

       Whether to grant or deny motions to withdraw counsel falls within the discretion of the

district court. See United States v. Ryals, 512 F.3d 416, 419 (7th Cir. 2008). The Court has reviewed

the above described motions as well as the record generally since Attorney Mohabbat entered his

appearance and concludes that Attorney Mohabbat’s continued representation of the Defendant

would be unproductive. There is no right to appointed counsel when pursuing a collateral attack

under § 2255, United States v. Blake, 986 F.3d 756, 758 (7th Cir. 2021) (citing Lavin v. Rednour,

641 F.3d 830, 833–34 (7th Cir. 2011)), and the Defendant represents that he is capable of litigating
    USDC IN/ND case 2:00-cr-00071-TLS document 127 filed 05/21/21 page 2 of 3




this matter himself. See Mot. for Replacement (Standby) Counsel or in the Alternative Permission

to Proceed Pro-Se, ECF No. 108. As such, the Court grants Defendant Turner permission to proceed

pro se.

          In addition to his Motion to Withdraw, Attorney Mohabbat also filed a Motion for the Court

to Take Notice of Exhibit A Attached Herein and for a Hearing on the Status of Counsel [ECF No.

109]. This Motion requests the Court to schedule a hearing regarding Attorney Mohabbat’s

representation and to take notice of the attached exhibit (“Exhibit A”). At this time, a hearing is no

longer necessary. While Exhibit A appears to be duplicative of other filings made by the Defendant,

the Court has reviewed and will consider Exhibit A while ruling on the Defendant’s other pending

motions.

          Prior to Attorney Mohabbat filing his Motion to Withdraw, the Defendant filed a Motion

Alerting Court of Obstruction to Access of Court and Notice of Court’s Earlier Error [ECF No.

118], in which he requests that various pro se documents he submitted be filed. The Court has not

stricken any of the Defendant’s pro se filings since he sought removal of Attorney Mohabbat as his

attorney on March 22, 2021. As the documents at issue have already been filed and remain pending

before the Court, the relief requested by the Defendant is unnecessary and denied as moot.

          Finally, the Court notes that the Defendant has filed a Motion for Replacement (Standby)

Counsel or in the Alternative Permission to Proceed Pro-Se Pursuant to the 6th Amendment [ECF

No. 108], in which he Defendant insists that he does not need anyone to litigate this matter on his

behalf, but maintains that he needs an attorney for discovery purposes. Although this motion

requests removal of Attorney Mohabbat, the motion also requests the appointment of new counsel

                                                   2
    USDC IN/ND case 2:00-cr-00071-TLS document 127 filed 05/21/21 page 3 of 3




to conduct discovery. Since this request relates to the Defendant’s motions requesting discovery, the

Court will rule on this motion in a separate order that addresses his discovery requests.

       For the reasons set forth above,

       1. The Court GRANTS the Motion to Withdraw as Counsel for Darrell Turner [ECF No.

           119] and ORDERS that Attorney Mohabbat’s appearance is hereby withdrawn;

       2. The Court GRANTS in part and DENIES as moot in part the Motion for the Court to

           Take Notice of Exhibit A Attached Herein and for a Hearing on the Status of Counsel

           [ECF No. 109], granting the request for the Court to take note of Exhibit A and denying

           as moot the request for a hearing regarding Attorney Mohabbat’s representation of

           Defendant Turner;

       3. The Court DENIES as moot the Motion Alerting Court of Obstruction to Access of

           Court and Notice of Court’s Earlier Error [ECF No. 118]; and

       4. The Court TAKES UNDER ADVISEMENT the Defendant’s Motion for Replacement

           (Standby) Counsel or in the Alternative Permission to Proceed Pro-Se Pursuant to the

           6th Amendment [ECF No. 108].

       The Court DIRECTS the Clerk of Court to update the docket to show Defendant Darrell

Turner as proceeding pro se in this matter and update his address to United States Penitentiary, USP

Lee County, P.O. Box 305, Jonesville VA, 24263.

       SO ORDERED on May 21, 2021.

                                      s/ Theresa L. Springmann
                                      JUDGE THERESA L. SPRINGMANN
                                      UNITED STATES DISTRICT COURT

                                                  3
